    Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 1 of 23 PageID# 947



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA,      )
                               )                    Case No. 1:18-cr-468-TSE
     v.                        )
                               )                    Hearing Date: September 27, 2019
DAVID JAYRET SURIEL            )
                               )                    The Honorable T.S. Ellis, III
                    Defendant. )

             DEFENDANT DAVID JAYRET SURIEL’S POSITION ON SENTENCING

         Defendant David Suriel is scheduled for sentencing on September 27,

2019, at 9:00 a.m. I offer this memorandum to assist the Court to arrive at the

appropriate sentence.

         Mr. Suriel recognizes how serious his actions are, and he blames no one

but himself. He formally accepted responsibility on April 18, 2019, to counts

one and two of the indictment (18-CR-468), charging him with Conspiracy to

Distribute and Possess With Intent to Distribute Cocaine and Attempted

Possession With Intent to Distribute Cocaine, in violation of 21 U.S.C. §§846

and 841(a)(1) and (b)(1)(A).

         The Government, Probation and I agree that the Court should begin its

sentencing analysis at an advisory sentencing range of 57 to 71 months of

imprisonment1. We respectfully suggest, however, that a sentence within that

range would be far greater than necessary to achieve the objectives of

sentencing. Instead, considering the factors of 18 U.S.C. §3553(a), we believe

that a sentence of time-served is sufficient to achieve the goals of sentencing.

1 The Court should find no mandatory minimum, because, as noted in the presentence
investigation report, Mr. Suriel satisfied the “safety valve” conditions of 18 U.S.C. §3553(f) and
U.S.S.G. §5C1.2.

                                                1
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 2 of 23 PageID# 948




       As the Court considers the whole person whom it will sentence, we ask

Your Honor to find that Mr. Suriel’s history and characteristics (18 U.S.C.

§3553(a)(1)) warrant leniency, and that the requested sentence can adequately

balance the goals of sentencing with the unique facts and circumstances of Mr.

Suriel’s life.

       We wish to highlight in this memorandum the following:

   (1) Positive Work History – Mr. Suriel has a strong and consistent work
       history; he has been gainfully employed since he was only 15 years of
       age (a 12-year period), including working at McDonald’s, assisting his
       mother in running a daycare facility, and working as a delivery person
       for a beverage distribution company;

   (2) First Time Offender – Mr. Suriel is a 26-year-old first-time offender
       with zero criminal history points who has accepted full responsibility for
       his short-lived and minor participation in the instant conspiracy; he was
       candid with the government about his misconduct during a safety-valve
       proffer, and has been a model defendant since his arrest more than nine
       months ago; Mr. Suriel presents almost no risk of recidivism;

   (3) Need to Avoid Disparity – Mr. Suriel is the fourth defendant in this
       case to come before the Court for sentencing; two of the defendants
       sentenced before him have received sentences of a year and a day (Jose
       Jimenez and Melvin Acosta), and the other received a sentence of 24
       months (Erwin Roa-Mustafa); both Jose Jimenez and Erwin Roa-Mustafa
       have higher Guidelines than Mr. Suriel, reflecting their more prominent
       roles in the offense; meanwhile, Melvin Acosta, who like Mr. Suriel
       received a minor role adjustment and who had the same Guidelines, is
       also distinguishable: he, unlike Mr. Suriel, was someone who
       contributed his own money (demonstrating an attempted ownership)
       towards the attempted purchase of narcotics and appears to have fewer
       mitigating circumstances in his history and characteristics than Mr.
       Suriel; we believe this justifies the brief reduction we are requesting
       between a 366 day sentence, which equates to approximately 10
       months, and the requested sentence of time-served, which would be
       approximately 9.5 months;

   (4) Reputation In The Community – As reflected in the 17 letters from
       members of the community, Mr. Suriel is a young man with a generous
       and caring nature who has made tremendous contributions to the lives
       of many; and
                                       2
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 3 of 23 PageID# 949




   (5) Eight-Month Old Son – Mr. Suriel is the father of an eight-month-old
       son, O        D      S     , who was born on                           ,
       approximately six weeks after Mr. Suriel’s arrest in this case, and who,
       by virtue of his incarceration and the distance from his family in New
       York, Mr. Suriel only knows from pictures and telephone calls; he is
       anxious to get home to his baby and be the father to him that he,
       himself, never had as a young man.

      As discussed in greater detail below, the factors of 18 U.S.C. §3553(a)

and the objectives of the parsimony clause demonstrate that the requested

sentence meets the ends of justice.



                  II. A Brief Overview of Sentencing Post-Booker

      For the past 14 years, not only have courts had wide discretion to impose

non-Guidelines sentences, (see United States v. Booker, 543 U.S. 220, 226-227

(2005)), but the “effectively advisory” Guidelines are not even to be “presumed

reasonable.” Nelson v. United States, 129 S.Ct. 890, 892 (2009); Gall v. United

States, 552 U.S. 38, 62 (2007). The Guidelines are only “the starting point and

the initial benchmark” of a sentencing analysis. Gall, 552 U.S. at 49. A district

court conducts “its own independent review of the sentencing factors, aided by

the arguments of the prosecution and defense.” United States v. Cavera, 550

F.3d 180, 184 (2d Cir. 2008).

      The sentencing factors are:

            (1)     the nature and circumstances of the offense and
                    the history and characteristics of the defendant;

            (2)     the need for the sentence imposed to: (A) reflect
                    the seriousness of the offense, to promote
                    respect for the law, and to provide just

                                        3
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 4 of 23 PageID# 950




                   punishment for the offense; (B) to afford
                   adequate deterrence to criminal conduct; (C) to
                   protect the public from further crimes of the
                   defendant; and (D) to provide the defendant
                   with needed educational or vocational training,
                   medical care, or other correctional treatment in
                   the most effective manner;

             (3)   the kinds of sentences available;

             (4)   the kinds of sentences and the sentencing range
                   established for: (A) the applicable category of
                   offense committed by the applicable category of
                   defendant as set forth in the guidelines;

             (5)   any pertinent policy statement – [...];

             (6)   the need to avoid unwarranted       sentence
                   disparities among defendants with similar
                   records who have been found guilty of similar
                   conduct; and

             (7)   the need to provide restitution to any victims of
                   the offense.

18 U.S.C. §3553(a)(1)-(7).

      Ultimately, of course, the overarching goal of sentencing is to ensure that

a sentence is “sufficient, but not greater than necessary” to satisfy the

purposes of sentencing.


            III.   History & Characteristics of Mr. Suriel and the
                   Nature & Circumstances of the Offense (§ 3553(a)(1))

a.    Mr. Suriel’s History & Characteristics

      David Suriel is only 26 years of age. He has lived nearly his entire life in

Bronx County, New York. Shortly after he was born, Mr. Suriel was diagnosed

with a kidney condition, and he and his mother relocated to Boston until he


                                        4
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 5 of 23 PageID# 951




was four years old so that he could receive necessary medical treatment. When

Mr. Suriel had recovered, they moved back to Bronx County, New York. It was

then that Mr. Suriel met his father for the first time. His parents were never

married and maintained a dysfunctional relationship throughout Mr. Suriel’s

life. He was raised primarily by his mother, and despite her best efforts, in

large part due to his father’s destructive lifestyle, Mr. Suriel experienced a very

difficult childhood.

      Mr. Suriel’s father has been addicted to drugs for more than 30 years. In

particular, during Mr. Suriel’s childhood, he suffered with addictions to cocaine

and heroin. He was also physically abusive towards Mr. Suriel and his mother.

Mr. Suriel recalls seeing a school counselor from the third through the sixth

grades because of constant anxiety over his mother’s safety and well-being

while he was at school.

      Despite the physical and psychological abuse, and the persistent drug

abuse, Mr. Suriel’s mother and father continued their volatile relationship

throughout much of Mr. Suriel’s childhood and adolescence. Their relationship

produced another child, Mr. Suriel’s brother, Mark, six years after Suriel was

born. Fortunately for Mark, he never suffered the same abuse that

characterized Mr. Suriel’s life growing up.

      Despite such a turbulent upbringing, Mr. Suriel was by all accounts a

“good kid,” who worked hard in school, even if he wasn’t the smartest student.

He graduated from the Dreamyard Preparatory School in February 2011. (See

Exhibit A). Thereafter he pursued college courses at both Bronx Community


                                        5
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 6 of 23 PageID# 952




College and Hostos College. He was forced to withdraw from some of his classes

based on his academic struggles. However, David did not stop pursuing

additional educational opportunities. He applied and was accepted to APEX

Technical School to study to be an air conditioning/refrigeration technician.

APEX is a 900 hour program, and David completed more than 750 hours,

attending part-time at night while working during the day. (See Exhibit B). He

will return to APEX and complete the program upon his release.

      Mr. Suriel, from the time he was only a boy, exhibited a desire and a

willingness to work hard. From the ages of 15 to 16, he worked at McDonald’s.

Then, from the ages of 18 to 21, he worked for A & D Beer Distribution, a

company owned by the mother of his three paternal half-siblings, as a delivery

driver. And throughout his life, but full-time from the age of 22 until a few

months prior to his arrest, Mr. Suriel worked with his mother who runs a

daycare center out of her home.

      During his time working at the daycare, Mr. Suriel took training courses

focused on different aspects of early childhood education and how to provide a

safe and nurturing environment for children. For Example, among others, Mr.

Suriel participated in courses on: Managing Challenging Behavior: 18 Months

to 36 Months; Managing Challenging Behavior: Birth to 18 Months; Early

Intervention;   School   Age   Child   Care;   Family   Engagement;   Emergency

Preparedness; and Infant Brain Development. (See Exhibit C). He was also

trained to identify child abuse and maltreatment, and certified as a Mandated




                                         6
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 7 of 23 PageID# 953




Reporter. (See Exhibit D). He was trusted by parents to safeguard their

children, and he did an excellent job.

      As a teenager and into his early 20’s, despite many positive developments

in his life, Mr. Suriel continued to struggle with anxiety and depression. When

he was 19, following a particularly difficult breakup, he sank into a deep

depression and could not eat or sleep. He eventually agreed to voluntarily

admit himself into a hospital in Westchester, New York for treatment. He

remained hospitalized for approximately two weeks, during which he was

diagnosed with situational depression and prescribed anti-depressants. He

continued outpatient treatment for the following two years, and again in 2016,

when confronted with stress caused by his school loans and poor finances.

      Approximately two years ago, Mr. Suriel met his now-partner, Chanter

Fernandez, and they began a relationship. According to Ms. Fernandez: “David

Suriel and I have been inseparable since the moment we met. David Suriel has

been the most loving and caring guy I have ever met.” (Exhibit E).

      As their relationship progressed, they decided to have a baby together,

and Ms. Fernandez became pregnant with their first child. The couple began

cohabitating in August 2018, approximately four months before Mr. Suriel’s

arrest, and began to build a life together. They have plans to marry and are

intent on raising their son together.

      Ms. Fernandez recalls how loving and dedicated Mr. Suriel was

throughout her pregnancy: “My entire pregnancy David Suriel catered to my

every need. He would massage my feet, run to the store for any of my cravings


                                         7
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 8 of 23 PageID# 954




and he even would help me clean my home. My friends would be jealous of him

because unlike their significant other David Suriel did things for me any other

guy wouldn’t.” (Exhibit E).

      This description of Mr. Suriel is consistent throughout the many letters

submitted on his behalf. The letters from his family and the community

demonstrate his compassionate, generous and caring nature, and his

dedication to his family and friends.

      Jennifer Betances describes Mr. Suriel as: “an honorable, caring, and

valuable member of the community and my family […]. […] [H]e has always

been a positive influence in the live[s] of those around him.” (Exhibit F).

      Jennifer’s sister, Jessica Betances, similarly shares:

               Despite the rough patches in his life he always
               remained positive and while others broke he lifted
               them up. This was especially evident when my
               grandmother passed away and when he moved in with
               us after his apartment caught fire. He made it his
               responsibility to be there for others despite the
               immense grief he was feeling. It was David Suriel who
               was my source of strength for all our family. He has a
               big heart and cares for those around him. In all
               honesty it is David Suriel’s big heart that makes me
               believe in the good in everyone.

(Exhibit G).

      Natalie Betances, another of Mr. Suriel’s cousins, writes:

               David has showed a tremendous amount of kindness
               to my family and I over the years, opened his doors
               when we had nowhere else to go. […] David has been a
               brother and a role model figure to me […]. David is a
               kind spirited person who always encourages the best
               in people.

(Exhibit H).
                                         8
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 9 of 23 PageID# 955




      Karlem Landaeta, a longtime friend of Mr. Suriel’s fiancée, Chanter

Fernandez, describes the positive impact that Mr. Suriel has made on her

friend: “David is […] a caregiver […]. […] Thanks to David my friend has learned

how to be strong and resilient. […] David has portrayed personality traits of

empathy, kindness, generosity and has always made sure everyone around him

is happy.” (Exhibit I).

      It is these same traits that caused Michelle Betances to choose Mr. Suriel

to be the godfather for her children:

               David was always there for us in times of need and
               opened up the doors of his own home for my sisters
               and I when we had no place to go […]. […] As the
               godfather of my children he has always been there in
               times of need. He is someone I’ve always been able to
               rely on when I needed him the most.

(Exhibit J).

      Andres Medina, a longtime friend of Mr. Suriel’s, similarly describes how

Mr. Suriel has served as a second parental figure to his 2-year-old daughter

whenever his military obligations take him away from home:

               [David] picks her up along with his niece S   to take
               them to dinner, movies, the park and toy shopping.
               While I’m away for military purposes, I can count on
               him to insure my daughter and fiancée are safe and
               well taken care of. He takes my fiancée shopping for
               groceries, makes sure my fiancée and daughter get to
               their doctors’ appointments when I am unable to
               because of my busy schedule. He embodies everything
               that comes along with the role of best friend by
               constantly going above and beyond for myself and my
               family.

(Exhibit K).

      This is echoed by Jairo Lopez, a friend of Mr. Suriel’s for the past 15
                                        9
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 10 of 23 PageID# 956




years:

               David has always carried an outstanding amount of
               care for helping others and placing the needs of others
               before his own, willing to go above and beyond to
               express his level of care and concern for those close to
               him. […] If there is anything David could do for anyone
               in need, he will make it his duty to do whatever he can
               to help out. There have been numerous times that I
               have witnessed David help out a complete stranger in
               need […].

(Exhibit L).

         Collectively, these letters describe a man who is dependable, caring and

generous. He is extremely family-oriented, and eagerly wishes to support Ms.

Fernandez and their baby.



b.       Nature & Circumstances of the Offense

         Mr. Suriel acknowledges the gravity of his offense. He has accepted full

responsibility, and has demonstrated appropriate remorse for his misconduct.

         While I offer no excuse or justification for Mr. Suriel’s misconduct, I have

sought to understand how an otherwise kind, hard-working and family-

oriented man, who, from the time he was 15, has worked consistently, comes

before the Court having committed the instant offense. It appears that the

details of Mr. Suriel’s history and characteristics are intimately connected to

the nature and circumstances of his offense.

         In most respects Mr. Suriel’s dedication to his family is an admirable

quality, for which Mr. Suriel is deserving of much credit. However, in this

instance, it acted to his detriment. Mr. Suriel had no personal stake in the


                                          10
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 11 of 23 PageID# 957




transaction; none of the money belonged to him. He was not involved in

planning or orchestrating the transaction, and he was not present for any of

the conversations about the transaction or narcotics more generally. The

proffer notes for every defendant who engaged in a safety-valve proffer reflect

that none of them had met or even heard of Mr. Suriel until he arrived at the

hotel with a portion of the money. This is because his involvement was limited

and “11th hour.”

      In recognition of his limited role in delivering the money to the hotel

when told to do so, the Probation Department has recommended a minor role

reduction for Mr. Suriel.

      This does nothing to justify Mr. Suriel’s misconduct, and he understands

that he is solely to blame for his choices. No detail or opinion I offer the Court

is meant to try to excuse the fact that he committed a crime. However, while

there is no excuse or justification for Mr. Suriel’s misconduct, there can be no

doubt that it represents a last-minute aberration in a life underscored by hard

work and sacrifice for others.

      I believe that Mr. Suriel’s arrest and imprisonment, which has taken him

away from his fiancée and his baby (whose birth he missed), have given him

the perspective to truly understand and appreciate the effects his actions had

on a great many people and to realize the steps he needs to take to improve his

life and contribute constructively to his family and community.




                                       11
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 12 of 23 PageID# 958




                  IV. Remaining Factors of 18 U.S.C. § 3553(a)

a.    The Need for the Sentence Imposed to Reflect the Seriousness
      of the Offense, to Provide Just Punishment, to Avoid Unwarranted
      Sentence Disparities, and to Promote Respect for the Law

      As the Court reflects upon the person being sentenced, I urge Your

Honor to consider that a sentence of time served will reflect the seriousness of

the offense, promote respect for the law, provide just punishment, and avoid

unwarranted sentence disparities.

      Mr. Suriel deeply regrets his involvement in the conspiracy. This mistake,

however, does not fully define the person being sentenced. The community

testimonials written to the Court demonstrate that the requested sentence will

promote respect for the law and provide just punishment. They show that Mr.

Suriel is a person who is deserving of redemption.

      According to Lyanny Betances:

               [David] has always been dependable and has always
               made it a point to be there for our family in time of
               need, he has always been a person to show support
               and aid when needed. David has helped our family
               overcome many hardships throughout the years. […]
               David has always been an honest person with good
               morals and values who has always strived to excel in
               life.

(Exhibit M).

      This is echoed by Jaelyn Fernandez, Mr. Suriel’s sister-in-law:

               He has always given off genuine love and been a
               positive influence since we’ve met, and I’ve been
               honored to have David apart of my family. […] From
               the moment I met David Suriel I got a sincere
               impression that he was a good and positive influence,
               along with the way he respected and cared for my
               sister only made my love for him grow stronger over
                                        12
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 13 of 23 PageID# 959




                 time. […] [H]e’s always presented nothing less than
                 decency and respect since we’ve met.

(Exhibit N).

         Mr. Suriel’s brother-in-law, Jerry Fernandez, similarly shares: “He’s a

gentleman and I’ve always seen as well as heard all the things he’s done for my

sister. He made sure she was loved, happy, and whenever there was a

situation, he was the first one to help and make sure everything was ok.”

(Exhibit O).

         Joel Betances describes Mr. Suriel as “a great honest person” and “the

type of person who if you needed help and he was able to help you he would

with no questions asked.” (Exhibit P).

         According to Jaime Chung, Mr. Suriel “puts other people 1st. He

constantly tries to better himself, by learning from his mistakes and

questioning his actions. He brings joy and happiness to everyone who gets to

know him.” (Exhibit Q).

         And, Damian Lopez writes: “[David] has been a dedicated friend and

would always be there for me and my family. David’s heart is gold!” (Exhibit R).

         These family and community members are but a fraction of the people

who support Mr. Suriel2. They know how serious this case is, and that the law

carries the power to punish him with substantial incarceration, yet they urge

the Court to consider a lenient sentence.

         For its part, the United States Sentencing Commission has noted that

“dwindling prison space should be reserved for the most serious and dangerous

2   Letters not quoted herein are attached as Exhibit W.

                                                13
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 14 of 23 PageID# 960




offenders, necessitating a reconsideration of alternative sanctions for first-time

and nonviolent offenders.” Alternative Sentencing in the Federal Criminal

Justice System, United States Sentencing Commission, January 2009, pg. 1.

(See Exhibit S). Mr. Suriel is just such a first-time, nonviolent offender. At 26

years old, he has lived almost his entire life as a positive and productive

member of our community. He does not need a substantial prison sentence to

be punished.

      Further, in addition to the obvious consequences Mr. Suriel will suffer as

a result of any sentence the Court imposes, he will also face numerous

collateral consequences, including: “ineligibility for federal welfare benefits,

public housing, student loans, and employment opportunities, as well as

various forms of civic exclusion, such as ineligibility for jury service and felon

disenfranchisement.” Michael Pinard, Collateral Consequences of Criminal

Convictions: Confronting Issues of Race and Dignity, 85 N.Y.U. L. Rev. 457, 459

(2010).

      As Professor Michelle Alexander has reminded us, “[m]yriad laws, rules,

and regulations operate to discriminate against ex-offenders and effectively

prevent their reintegration into the mainstream society and economy. These

restrictions amount to a form of 'civi[l] death' and send the unequivocal

message that 'they' are no longer part of ‘us.’” Michelle Alexander, The New Jim

Crow 142 (2010). As such, Mr. Suriel will no doubt face many additional

obstacles as he seeks to reestablish himself in the community following this




                                       14
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 15 of 23 PageID# 961




case and pursues future employment opportunities. He does not need further

imprisonment to understand that his actions have consequences.

      Lastly, the requested sentence would not result in a disparity in

sentencing as compared to Mr. Suriel’s co-defendants. See 18 U.S.C. §

3553(a)(6). To date, the Court has sentenced three of Mr. Suriel’s co-

defendants. On June 28, 2019, the Court sentenced Jose Jimenez to 366 days

imprisonment. On July 19, 2019, the Court sentenced Erwin Roa Mustafa to

24 months imprisonment. And, on July 19, 2019, the Court sentenced Melvin

Acosta to 366 days imprisonment.

      According to the Government’s position on sentencing for defendants

Jose Jimenez and Erwin Roa-Mustafa, both of those defendants’ Sentencing

Guidelines ranges was 70 – 87 months of imprisonment, which reflected their

more active roles in the offense. Jimenez and Roa Mustafa met a confidential

source and an undercover DEA agent on September 24, 2018 to discuss the

purchase of multi-kilogram quantities of cocaine for distribution purposes.

Jimenez participated in the negotiations for the purchase of 25 to 27 kilograms

of cocaine. Roa-Mustafa agreed to “cut” the cocaine for resale. Then, when it

came time for the December 6, 2018 meeting, Jimenez brought $21,091 for the

purchase of cocaine. Both of these defendants played significantly more active

roles in the conspiracy than did Mr. Suriel, who assisted his brother by

delivering money to the hotel when called upon on the day of the December 6,

2018 meeting.




                                      15
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 16 of 23 PageID# 962




      Melvin Acosta is perhaps the defendant whose role most closely

approximates Mr. Suriel’s. Like Mr. Suriel, Acosta received a minor role

reduction; neither one brokered nor facilitated the transaction. It is notable,

however, that Acosta made a financial contribution of $12,000 towards the

purchase of the cocaine, and as the government argued in their position on

sentencing, he did not have the same level of mitigating circumstances as a

defendant like Mr. Jimenez. I believe the same is true in comparison to Mr.

Suriel’s mitigating circumstances. For these reasons, I do not believe the small

difference between a time served sentence and the 366 day sentence received

by defendant Acosta would represent a disparity.

      We understand that comparing defendants like this is an imperfect

exercise, and doesn’t take into account the unique history and characteristics

of each defendant. Nonetheless, we believe that these individuals’ sentences

provide important context as the Court contemplates a sufficient sentence for

Mr. Suriel.



b. The Requested Sentence Can Provide Adequate Deterrence, and
   Protect the Public from Future Offenses by Mr. Suriel

      The empirical evidence is clear that there is little relationship between

sentence length and general deterrence, regardless of the type of crime. See

Andrew von Hirsch et al., Criminal Deterrence and Sentence Severity: An

Analysis of Recent Research (1999) (concluding that “correlations between

sentence severity and crime rates . . . were not sufficient to achieve statistical

significance,” and that “the studies reviewed do not provide a basis for inferring
                                       16
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 17 of 23 PageID# 963




that increasing the severity of sentences generally is capable of enhancing

deterrent effects”); Michael Tonry, Purposes and Functions of Sentencing, 34

Crime and Justice: A Review of Research 28-29 (2006) (“[I]ncreases in severity

of punishments do not yield significant (if any) marginal deterrent effects. . . .

Three National Academy of Science panels, all appointed by Republican

presidents, reached that conclusion, as has every major survey of the

evidence.”).

      While we appreciate the need for general deterrence, it appears to be

primarily in the certainty of punishment, not its severity, that deterrent power

lies. See Steven N. Durlauf & Daniel S. Negin, Imprisonment and Crime: Can

Both be Reduced?, 10 Criminology & Pub. Pol'y 13, 37 (2011); See Valerie

Wright, Sentencing Project, Deterrence in Criminal Justice: Evaluating Certainty

v.     Severity     of      Punishment       8      (2010),      available      at

http://www.sentencingproject.org/doc/Deterrence%20Briefing%20.pdf.

      Studies show that the same is true of specific deterrence; except for the

incapacitation effect of incarceration, there is little apparent correlation

between recidivism and a term of imprisonment. See David Weisburd et al.,

Specific Deterrence in a Sample of Offenders Convicted of White-Collar Crimes,

33Criminology 587 (1995)(finding no difference in deterrence for white collar

offenders between probation and imprisonment); Donald P. Green & Daniel

Winik, Using Random Judge Assignments to Estimate the Effects of Incarceration

and Probation on Recidivism among Drug Offenders, 48 Criminology 357

(2010)(study of over a thousand offenders whose sentences varied substantially

                                       17
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 18 of 23 PageID# 964




in prison time and probation found that such variations “have no detectable

effect on rates of re-arrest,” and that “[t]hose assigned by chance to receive

prison time and their counterparts who received no prison time were re-

arrested at similar rates over a four-year time frame”).

      In fact, it appears that among low-risk offenders, recidivism may, to a

limited extent, be fostered, not prevented, by lengthy imprisonment:

            Among low-risk offenders, those who spent less time in
            prison were 4% less likely to recidivate than low-risk
            offenders who served longer sentences. Thus, when
            prison sentences are relatively short, offenders are
            more likely to maintain their ties to family, employers,
            and their community, all of which promote successful
            reentry into society. Conversely, when prisoners serve
            longer sentences they are more likely to become
            institutionalized, lose pro-social contacts in the
            community, and become removed from legitimate
            opportunities, all of which promote recidivism.

Wright, supra, at 7.

      Respectfully, Mr. Suriel is a low-risk offender who does not need to be

incapacitated beyond the requested sentence to be deterred.

      As an initial matter, research indicates low recidivism rates for offenders

with no prior criminal history. In 2004, the United States Sentencing

Commission (“U.S.S.C.”) issued a report as part of its research series on the

recidivism of federal guidelines offenders entitled: Recidivism and the ‘First

Offender”: A component of the Fifteen Year Report on the U.S. Sentencing

Commission’s Legislative Mandate, United States Sentencing Commission, May

2004. (See Exhibit T). In its report, the U.S.S.C. notes:

            The ‘first offender’ philosophy in sentencing policy
            generally encourages lower sentences for offenders
                                        18
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 19 of 23 PageID# 965




             who have little or no prior criminal conduct. This
             philosophy, which can be derived directly from the
             guidelines’ Chapter Four introductory commentary,
             postulates that first offenders are less culpable and
             less likely to re-offend.

(Exhibit T, p. 1); see also 28 U.S.C. § 994(j).

      The U.S.S.C. found that offenders with zero criminal history points have

a recidivism rate of only 11.7% (compared with a recidivism rate of 22.6% for

offenders with one criminal history point, and 36.5% for offenders with two or

more criminal history points). (See Exhibit T, p. 13-14, 26).

      More specifically, among the category of offenders with zero criminal

history points, those offenders who have never been arrested have the lowest

recidivism rate at only 6.8% (compared with a recidivism rate of 17.2% for

offenders with a history of arrest but no conviction, and 8.8% for offenders with

a history of arrest and conviction for only “never-count” offenses specified

under §4A1.2(c)(2)). (See Exhibit T, p. 14, 26).

      The U.S.S.C. notes:

             Its low recidivism rate makes first offender group A
             stand out. Recall that group A offenders have no prior
             criminal events, not even a prior arrest.

(Exhibit T, p. 14).

      Prior to this case, Mr. Suriel had never been arrested in his 26 years. He

has lived a thoroughly law-abiding life. He has worked successfully since he

was 15 years old. He has been a good son, brother, friend and partner. He has

contributed meaningfully to his family and community. And now, he is ready to

be a good husband and father to Ms. Fernandez and his baby boy.


                                         19
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 20 of 23 PageID# 966




      For the past nine months, he has been a model inmate and he has taken

advantage of this opportunity to engage in much needed reflection and self-

rehabilitation.

      Those around Mr. Suriel know that he will never make a mistake like this

again. As reflected in his letters of support, he has learned an important lesson

from this experience and is determined to work hard, be of service to his

community, and focus on providing for his family.

      According to Mr. Suriel’s half-sister, Yahaira Suriel:

               I know he has learned from this and grown from it.
               When I speak to him he tells me how regretful he is
               and how not being able to meet his child has been very
               hard on him and he said nothing in this world can
               make him lose that opportunity again. He talks about
               finishing his courses and how he will be the best dad
               for him.

(Exhibit U).

      Natalie Betances similarly shares: “I am confident that he is willing and

prepared to make any changes necessary to move forward and right his

wrongs. […] I believe that moving forward he will become a stronger and wiser

aspect of society and will learn from his mistakes.” (Exhibit H).

      This is echoed by Lyanny Betances: “I believe that this experience has

made him reflect on life. […] I am confident that he is willing and prepared to

make any changes needed. I believe that moving forward he will become a

stronger character and continue to be a positive influence in the society.”

(Exhibit M).




                                        20
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 21 of 23 PageID# 967




      And, Mr. Suriel’s mother, Juana Betances, writes: “I know my son has

learned a lot this whole time he has spent incarcerated. We all go through

hardships in life in order to grow and I believe this was it for David Suriel. He

will come out a new man ready to start an honest living and a good father for

his son O     D      S      .” (Exhibit V).

      Respectfully, the public does not need protection from Mr. Suriel. His

remorse, lack of criminal history, strong history of employment, desire to

present for his fiancée and young son and his anticipated supervised release,

all make him unlikely to reoffend. And, as demonstrated by the letters of

support, Mr. Suriel has a devoted family and community who are willing to do

everything in their power to support him to become all that he can be.

      For all of the above reasons, I respectfully suggest that a sentence of time

served (9.5 months) is sufficient but not greater than necessary to achieve the

objectives of sentencing.




                                         21
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 22 of 23 PageID# 968




                               V. Conclusion

     On behalf of Mr. Suriel and his family, I thank the Court for taking the

time to consider our position on sentencing. We look forward to addressing the

Court on September 27, 2019.




                                                Respectfully submitted,

                                                DAVID JAYRET SURIEL
                                                By Counsel

                                                Edward V. Sapone
                                                Sapone & Petrillo, LLP
                                                One Penn Plaza, Suite 5315
                                                New York, NY 10119
                                                (212) 349-9000
                                                ed@saponepetrillo.com


                                                Darwyn L. Easley
                                                Local Counsel
                                                Virginia Bar No. 48250
                                                10521 Judicial Drive, Suite 205
                                                Fairfax, VA 22030
                                                (703) 865-6610
                                                dle@easleyfirm.com




                                     22
Case 1:18-cr-00468-TSE Document 154 Filed 09/15/19 Page 23 of 23 PageID# 969



                            CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice was filed by CM/ECF on the
13th day of September 2019, which will send a notification of such filing (NEF) to
counsel of record.

                                       /s/ Darwyn L. Easley
                                      ___________________________
                                      Darwyn L. Easley




                                        23
